Title: Thomas Barclay to John Adams, 9 August 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir,
          Paris 9 Aug 1784—
        
        I received your letter by Mr. Bingham and heartily Congratulate you on the happy arrival in England.
        Mr. Jefferson is here, but I have Not heard any thing of Mr. Humphries, nor did I know of the arrival Mr. Jefferson untill late last Night, and therefore have Not Yet seen him—
        I shall Endeavor to take Auteuil for you this day, by the Month, as possibly you may Not Chuse to pass the Winter there, and I will Inform you of my success by Next post— you must find your own Linen, Knives and some ther articles— I think I Can get the place



for you at about 500 livres per Month, with liberty to quit it at a Months Notice—and upon these terms if I Cannot get better I will Close the Bargain—
        Beleive Me sincerely / Dear Sir / Your Mo: Obed serv.
        
          Thos Barclay
        
      